  4:15-cr-03068-JMG-CRZ Doc # 94 Filed: 05/12/20 Page 1 of 1 - Page ID # 325



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           4:15CR3068
     vs.
                                                        ORDER
JEFFREY W. WISE,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Revocation
           Hearing (filing 93) is granted.

     2.    Defendant Jeffrey W. Wise’s violation of supervised release
           hearing is continued to July 30, 2020, at 10:00 a.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 12th day of May, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
